Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS filed on 8/21/2020 have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action."
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3, 6-13 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by MacKay (US 4,196,332) cited by applicant.  Regarding claim 1, MacKay discloses controlled heating microwave ovens comprising the steps of setting transmission durations, by setting for each of a plurality of frequencies, a respective transmission duration (col. 4, lines 46-68); repeatedly causing energy to be transmitted into the cavity at the plurality of frequencies according to a duty cycle, wherein the duty cycle defines an allotted transmission time for each of the plurality of frequencies (col. 3, lines 8-34), and switching ON or OFF transmission of the energy at certain frequencies, so that over a plurality of repetitions of the duty cycle the energy is transmitted at each of the plurality of frequencies for the respective transmission duration (col. 4, lines 46-68).  Regarding claim 2, MacKay discloses setting the transmission durations comprises setting based on spectral information retrieved from the cavity (col. 3, lines 8-34). Regarding claim 3, MacKay discloses setting the transmission durations comprises setting based on the full S parameters of the cavity (col. 4, lines 20-26).  Regarding claim 6, MacKay discloses setting the transmission durations comprises setting based on maximal power that may be transmitted into the cavity at each of the plurality of frequencies (col. 3, lines 20-26).  Regarding claim 7, MacKay discloses the transmission durations are set so that a desired amount of energy is dissipated into the load at any given frequency of the plurality of frequencies (col. 3, lines 55-64).  Regarding claims 8-9 and 11, MacKay discloses the duty cycle defines a multi-frequency pulse and the method comprises selecting the frequencies in the pulse; the setting the transmission durations comprises setting according to dissipation information; and setting a desired energy to be dissipated at each frequency according to dissipation information; and  {P59824 04214838.DOCX}28 setting the transmission durations according to the set desired energy (col3, lines 8-34).  Regarding claim 10, MacKay discloses measuring a resulting RC spectrum and inferring the dissipation information from the RC spectrum (col. 3, lines 18-24).  Regarding claim 12, MacKay discloses causing energy to be transmitted at each frequency at a respective maximum power available for the respective frequency (col. 3, lines 60-68, and col. 4, lines 1-2).  Regarding claim 13, MacKay discloses the steps of setting transmission durations, by setting for each of a plurality of frequencies, a respective transmission duration (col. 4, lies 46-68); repeatedly causing energy to be transmitted into the cavity at the plurality of frequencies according to a duty cycle, wherein the duty cycle defines the same allotted transmission time for each of the plurality of frequencies 9col. 3, lines 8-34); and dynamically selecting the frequencies that appear in each duty cycle (col. 4, lines 46-68).
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kim et al (US 2017/0294316) discloses hydrogenation annealing method using microwave.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        August 10, 2022